Rao, Judge:
The appeals for a reappraisement enumerated in schedule “A,” attached hereto and made a part hereof, have been submitted for decision upon the following stipulation of facts:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto, subject to the approval of the court:
1. That the merchandise covered by the appeals for reappraisement listed in Schedule A, attached hereto and made a part hereof, consists of steel balls exported from Spain.
2. That the merchandise in question was entered after February 28, 1958 and appears in the Secretary’s final list, T. D. 54521.
3. That at the time of exportation of such merchandise to the United States, the price at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of Spain, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the appraised unit value indicated on invoice in red ink less the discounts set forth in paragraph 4 of this stipulation, less 2%, plus export packing of 90 Pesetas per case; and there was no higher export value.
4. That the discounts referred to in paragraph 3 of this stipulation are as follows:
Size Entered during 1961 Entered during 1962 Entered during 1963
DISCOUNT
1/8 54% 38% 53%
5/32 58% 52% 58%
3/16 60% 38% 56%
1/4 53% 45% 53%
9/32 76% 76% 74%
5/16 75% 74% 74%
11/32 None None 79%
13/32 None None 80%
15/32 None None 80%
11/16 None None 80%
9/16 None None 80%
17/32 None None 80%
3/8 None None 76%
1/2 None None 77%
7/16 None None 75%
*670Upon the agreed, facts, I find foreign value, as defined in section 402a (c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for determining the value of the steel balls, covered by the instant appeals for a reappraisement, and that such value is the appraised unit value indicated on the invoices in red ink, less the discounts set forth in paragraph 4 of the above-quoted stipulation, less 2 percent, plus export packing of 90 pesetas per case.
Judgment will be entered accordingly.